Exhibit 99.2 Capital One Financial Corporation Financial Supplement First Quarter 2011 Table of Contents Page Capital One Financial Consolidated Table1: Financial & Statistical Summary―Consolidated 1 Table2: Notes to Consolidated Financial & Statistical Summary (Table 1) 2 Table3: Consolidated Statements of Income 3 Table4: Consolidated Balance Sheets 4 Table5: Average Balances, Net Interest Income and Net Interest Margin 5 Table6: Loan Information and Performance Statistics 6 Business Segment Detail Table7: Financial & Statistical Summary―Credit Card Business 7 Table8: Financial & Statistical Summary―Consumer Banking Business 8 Table9: Financial & Statistical Summary―Commercial Banking Business 9 Table10: Financial & Statistical Summary―Other and Total 10 Table11: Notes to Loan and Business Segment Disclosures (Tables 6 — 10) 11 Other Table12: Reconciliation of Non-GAAP Measures and Calculation of Regulatory Capital Measures 12 CAPITAL ONE FINANCIAL CORPORATION (COF) Table 1: Financial & Statistical Summary—Consolidated (Dollars in millions, except per share data and as noted) (unaudited) Q1 Q4 Q3 Q2 Q1 Earnings Net interest income $ Non-interest income(1)(2) Total revenue (4) $ Provision for loan and lease losses Marketing expenses Operating expenses (5) Income from continuing operations before income taxes $ Income tax provision Income from continuing operations, net of tax Loss from discontinued operations, net of tax(2) ) (4 ) Net income $ Common Share Statistics Basic EPS: Income from continuing operations, net of tax $ Loss from discontinued operations, net of tax ) Net income per common share $ Diluted EPS: Income from continuing operations, net of tax $ Loss from discontinued operations, net of tax ) Net income per common share $ Weighted average common shares outstanding: Basic EPS Diluted EPS Common shares outstanding (period end) Dividends per common share $ Tangible book value per common share (period end) (6) Stock price per common share (period end) Total market capitalization (period end) Balance Sheet (Period End) Loans held for investment $ Interest-earning assets Total assets Tangible assets (7) Interest-bearing deposits Total deposits Borrowings Stockholders' equity Tangible common equity (TCE) (8) Balance Sheet (Quarterly Average Balances) Average loans held for investment $ Average interest-earning assets Average total assets Average interest-bearing deposits Average total deposits Average borrowings Average stockholders' equity Performance Metrics Net interest income growth (quarter over quarter) 4 % (3
